NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              CRAIG M., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, S.M., Appellees.

                              No. 1 CA-JV 17-0565
                                FILED 5-29-2018


            Appeal from the Superior Court in Yavapai County
                         No. P1300JD201600086
                 The Honorable Anna C. Young, Judge

                                   AFFIRMED


                                    COUNSEL

Law Office of Florence M. Bruemmer PC, Anthem
By Florence M. Bruemmer
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee, Department of Child Safety
                          CRAIG M. v. DCS, S.M.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge David W. Weinzweig delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Paul J. McMurdie joined.


W E I N Z W E I G, Judge:

¶1           Craig M. challenges the juvenile court’s order finding that
termination of his parental rights was in his daughter’s best interests. We
affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             Craig M. (“Father”) and Sarah H. (“Mother”) adopted two
sisters, S.M. and V.M., who were removed from their biological parents in
California. 1 About ten months later, in January 2015, Mother and Father
divorced and agreed that Father would become the children’s primary
custodial parent.

¶3           In May 2015, Nevada law enforcement received reports that
Father had sexually assaulted V.M., then eleven years old. V.M. confirmed
the reports. She told police that Father had sex with her on the very
morning of her interview and had been sexually abusing her for an
extended period. DNA evidence supported her allegations. The State of
Nevada charged Father with sexual assault of V.M. Meanwhile, the
Nevada Division of Child and Family Services removed both V.M. and S.M.
from Father. S.M. was placed with Mother. V.M. ended up in foster care.
A Nevada court terminated Father’s parental rights to V.M. on grounds of
abandonment, unfitness and risk of harm.

¶4            Father absconded from Nevada in August 2016 as he awaited
his criminal trial. Four months later, the Arizona Department of Child
Safety (“DCS”) received a report that S.M. was living with Father and
Father’s sister in Arizona. DCS investigated and learned that Father had
been arrested several days earlier and left S.M. with his sister, without heat,
water or food. Father was extradited to Nevada to face the criminal
charges.



1      Mother is S.M. and V.M.’s biological aunt.


                                      2
                            CRAIG M. v. DCS, S.M.
                             Decision of the Court

¶5            DCS seized temporary custody of S.M., placed her in foster
care and petitioned the juvenile court to find her dependent as to Father
and Mother. The court adjudicated S.M. dependent and approved
concurrent case plans of family reunification and severance and adoption,
which later changed to severance and adoption.

¶6            Against that backdrop, DCS moved to terminate Father’s
parental rights to S.M. in September 2017. DCS alleged that termination
was justified on various grounds, including Father’s neglect of S.M., abuse
of V.M. and the recent termination of his parental rights to V.M. See A.R.S.
§§ 8-533(B)(2), (10). DCS further alleged termination was in S.M.’s best
interests. 2

¶7            The juvenile court issued a detailed minute entry after a
contested severance hearing in November 2017, finding that DCS proved
the statutory grounds for termination by clear and convincing evidence and
proved that termination was in S.M.’s best interests by a preponderance of
the evidence. Father timely appealed. We have jurisdiction pursuant to
A.R.S. § 8-235(A).

                                 DISCUSSION

¶8             To terminate parental rights, a court must find by clear and
convincing evidence at least one statutory ground articulated in A.R.S. § 8-
533(B) and must find by a preponderance of the evidence that termination
is in the child’s best interests. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz.
246, 249, ¶ 12 (2000). We will affirm a severance order unless it is clearly
erroneous. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App.
2002). We accept the court’s findings of fact unless no reasonable evidence
supports them, id., and view the evidence in the light most favorable to
upholding the order. See Denise R. v. Ariz. Dep’t of Econ. Sec., 221 Ariz. 92,
97, ¶ 20 (App. 2009).

¶9            Father does not challenge the juvenile court’s finding of three
statutory grounds for severance. Instead, he only argues that termination
of his parental rights was not in S.M.’s best interests. The best-interests
prong requires the court to assess “how the child would benefit from a
severance or be harmed by the continuation of the relationship.” Mary Lou
C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 50, ¶ 19 (App. 2004) (quotation
omitted).



2      Mother relinquished her parental rights.


                                         3
                           CRAIG M. v. DCS, S.M.
                            Decision of the Court

¶10            The court did not clearly err in making its best-interests
determination. The court heard testimony from a DCS case manager that
termination of Father’s parental rights was in S.M.’s best interests because
it would allow her to have permanency and stability and would let the
adoption process proceed, whereas a denial of termination would keep S.M.
in foster care. The case manager testified that S.M. is adoptable and DCS
was working to identify an adoptive home for her. And although an
adoptive home had not yet been identified, the case manager testified that
termination of Father’s parental rights was needed to prevent or delay that
process from moving forward. Id.

¶11           Father’s arguments are not persuasive. He claims that he has
a bond with S.M., she previously lived with him and he was her primary
caregiver for 12-18 months before his incarceration. He thus argues the
court should have waited until his February 2018 criminal trial was finished
before deciding whether to terminate his parental rights, especially because
DCS had not yet identified an adoptive home for S.M. We disagree. To
postpone termination until after Father’s criminal trial would only further
delay S.M.’s path to stability and permanency. See Demetrius L. v. Joshlynn
F., 239 Ariz. 1, 4, ¶ 15 (2016) (noting that once a juvenile court finds a
statutory ground for severance, “in considering best interests, the court
must balance the unfit parent’s ‘diluted interest’ against the independent
and often adverse interests of the child in a safe and stable home life”)
(quotation omitted). S.M. is only eight years old and rightly seeks a family
who will love and protect her.

¶12            Father further argues that an acquittal on the charges against
him would “negate” the court’s best-interests findings. We again disagree.
To reiterate, a Nevada court has already found by clear and convicting
evidence that Father sexually assaulted V.M. Father cannot undo or erase
that finding, even if ultimately absolved under a heightened criminal
standard, i.e., beyond a reasonable doubt. Nor did Father contest DCS’s
allegations in this case. In sum, the absence of a criminal conviction would
not alter the analysis or conclusion that termination is in S.M.’s best interest.




                                       4
                       CRAIG M. v. DCS, S.M.
                        Decision of the Court

                            CONCLUSION

¶13           The juvenile court properly terminated Father’s parental
rights to S.M. We affirm.




                       AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                     5